DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
Response to Amendment
 This Office Action is in response to the Applicant’s amendment filed 9/29/2022 wherein Claims 10 and 17 are amended, no Claims are canceled, and no new Claims are added. Therefore, Claims 10, 13-18, and 20 are currently pending in the application.
The Applicant’s amendment to the specification has overcome each and every Specification Objection previously set forth in the Final Rejection dated 6/30/2022. The replacement specification paragraph filed 9/29/2022 is accepted by the Examiner. Therefore, the Specification Objection set forth in the Final Rejection dated 6/30/2022 is withdrawn at this time.
The Applicant’s amendment to the claims has overcome each and every Claim Objection previously set forth in the Final Rejection dated 6/30/2022. Therefore, the Claim Objection set forth in the Final Rejection dated 6/30/2022 is withdrawn at this time.
The Applicant’s amendment to the claims has overcome each and every Claim rejection under 35 U.S.C. 112(b) previously set forth in the Final Rejection dated 6/30/2022. Therefore, the Claim rejections under 35 U.S.C. 112(b) set forth in the Final Rejection dated 6/30/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 9/29/2022, with respect to the rejection(s) of claim(s) 10, 13-18, and 20, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wahlberg et al. (US 4,629,452 A) and other references.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 6 should be amended to recite “the plurality of wings  extend outwardly” to resolve a grammar issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlberg et al. (US 4,629,452; hereinafter referred to as Wahlberg) in view of Bornhoft et al. (US 2017/0296782; hereinafter referred to as Bornhoft).
With regards to claim 10, Wahlberg discloses (Figs. 1-4) a pediatric catheter system (1), comprising: 
a catheter adapter (see at 1 in Fig. 1) having a distal end (see Examiner annotated Fig. A below; hereinafter referred to as Fig. A), a proximal end (see Fig. A below), and a lumen (see Fig. 1 which shows a tube 1’ disposed within the catheter adapter. Therefore, the catheter adapter must have a lumen extending between the proximal and distal ends) extending therebetween, wherein an outer surface (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. B) of the lumen comprises an upper surface (see Fig. B below) and a lower surface (see Fig. B below), 

    PNG
    media_image1.png
    372
    475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    644
    media_image2.png
    Greyscale

the plurality of wings (2) that extend outwardly from the catheter adapter (see Fig. 1), wherein the plurality of wings are configured to fold upwardly (see Abstract “attachment wings are folded” and Col. 2, lines 17-61 “the wings of the catheter unit have been folded upwardly”); 
a housing (4), wherein the housing is disposed over the catheter adapter (see Fig. 3 which shows the housing disposed over the catheter adapter) and secures the plurality of wings in an upward position (see Col. 2, lines 17-68 “the sleeve protectingly encloses the wings 2…the sleeve 4 is removed from the catheter unit and the wings 2 are unfolded and then fixed to the skin of the patient”), wherein the housing comprises a finger grip (9 in Figs. 2-3; see Col. 2, lines 62-68); 
a catheter cannula (1’) extending distally from the catheter adapter (see Fig. 1); 
a needle hub (10) removably coupled to the proximal end of the catheter adapter (see Col. 2, lines 62-68 “separation of the puncture unit 10 from the catheter unit 1”), wherein the needle hub comprises a thumb grip (11; see Col. 2, lines 54-61), wherein a height of the thumb grip is greater than a height of the finger grip (see Fig. 4 which shows the height of the thumb grip 11 being greater than a height of the finger grip 9); and 
an introducer needle (see Examiner annotated Fig. 4 below, hereinafter referred to as Fig. C) extending through the catheter cannula (see Col. 2, lines 62-68), wherein a proximal end of the introducer needle is secured within the needle hub (see Fig. 4 and Col. 2, lines 62-68).

    PNG
    media_image3.png
    251
    431
    media_image3.png
    Greyscale

Wahlberg is silent with regards to:
wherein the catheter adapter further comprises a first push tab distal to a plurality of wings and a second push tab extending upwardly from between the plurality of wings; 
wherein the first push tab is distal to the housing, wherein the second push tab is disposed within the housing and fits underneath the housing, and
wherein a height of the thumb grip is greater than a height of the first push tab and a height of the second push tab.
Nonetheless, Bornhoft teaches (Fig. 7) wherein the catheter adapter (702) further comprises a first push tab (716) distal to a plurality of wings (730) and a second push tab (718) extending upwardly from between the plurality of wings (see Fig. 7); 
a height of the finger grip (712) is greater than a height of the first push tab and a height of the second push tab (see Fig. 7 and [0031-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter adapter of Wahlberg with a teaching of Bornhoft such that the catheter adapter further comprises a first push tab distal to a plurality of wings and a second push tab extending upwardly from between the plurality of wings; and a height of the finger grip is greater than a height of the first push tab and a height of the second push tab. One of ordinary skill in the art would have been motivated to make this modification, as the first push tab and second push tab strengthen the catheter hub to prevent shrinkage which would cause leakage for any internal components of the catheter hub requiring a lengthwise seal (see [0031] of Bornhoft). Additionally, the first push tab and the second push tab provide the necessary anti-rotational effects (see [0032] of Bornhoft). Finally, the height of the finger grip being greater than a height of the first push tab and a height of the second push tab would be beneficial as the height differentials create a cradling effect for the user’s finger to aid insertion stability see [0030-0031] of Bornhoft). 
The catheter system of Wahlberg modified in view of Bornhoft will hereinafter be referred to as the catheter system of Wahlberg and Bornhoft. 
The catheter system of Wahlberg and Bornhoft would then teach the first push tab is distal to the housing, wherein the second push tab is disposed within the housing and fits underneath the housing (see Examiner annotated Fig. 3 of Wahlberg and Fig. 7 of Bornhoft; hereinafter referred to as Fig. D below), and

    PNG
    media_image4.png
    608
    1385
    media_image4.png
    Greyscale

wherein a height of the thumb grip is greater than a height of the first push tab, a height of the second push tab, and a height of the finger grip (Wahlberg teaches that the thumb grip 11 has a height greater than a height of the finger grip 9. Bornhoft then teaches that the finger grip 712 has a height greater than a height of the first push tab 716 and a height of the second push tab 718. Therefore, by combining these teachings the height of the first push tab and the height of the second push tab would also be smaller than the height of the thumb grip.).
With regards to claim 16, the catheter system of Wahlberg and Bornhoft teaches the claimed invention of claim 10, and Wahlberg further teaches (Figs. 1-4) the housing (4) is configured to be removed to extend the plurality of wings (2; see Col. 2, lines 17-68 “the sleeve protectingly encloses the wings 2…the sleeve 4 is removed from the catheter unit and the wings 2 are unfolded and then fixed to the skin of the patient”).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlberg and Bornhoft as applied to claim 10 above and in further view of Charles et al. (US 2013/0085474; hereinafter referred to as Charles).
With regards to claim 13, the catheter system of Wahlberg and Bornhoft teaches the claimed invention of claim 10, however, Wahlberg is silent with regards to a length of the catheter cannula is approximately 14 mm.
Nonetheless, Charles teaches that a length of the catheter cannula is approximately 14 mm (see [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter cannula of the catheter system of Wahlberg and Bornhoft in view of a teaching of Charles such that a length of the catheter cannula is approximately 14 mm. One of ordinary skill in the art would have been motivated to make this modification, as Wahlberg is silent with regards to the length of the catheter cannula. Therefore, one of ordinary skill in the art would refer to the teaching of Charles in order to determine an appropriate length of the catheter cannula.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlberg and Bornhoft as applied to claim 10 above and in further view of Peterson et al. (US 2014/0128814; hereinafter referred to as Peterson).
With regards to claim 14, the catheter system of Wahlberg and Bornhoft teaches the claimed invention of claim 10, however Wahlberg is silent with regards to an adhesive being coupled to the lower surface of the outer surface of the lumen, wherein the adhesive comprises an integrated tape strip having a removable backing layer.
Peterson teaches (Figs. 1A-1B) an adhesive (50) is coupled to the lower surface (see at the portion of 42 which overlaps with the portion of 20 in Fig. 1B) of the outer surface of the lumen (see at 20 in Fig. 1A and Fig. 1B), wherein the adhesive comprises an integrated tape strip (see [0018]) having a removable backing layer (60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter system of Wahlberg and Bornhoft with a teaching of Peterson such that an adhesive is coupled to the lower surface of the outer surface of the lumen, wherein the adhesive comprises an integrated tape strip having a removable backing layer. One of ordinary skill in the art would have been motivated to make this modification, as the adhesive strips maintain the desired position of the catheter adapter following catheterization and the backings preserve the strips’ adhesive properties prior to securement to the patient (see [0018] of Peterson).
With regards to claim 15, the catheter system of Wahlberg and Bornhoft teaches the claimed invention of claim 10, however Wahlberg the plurality of wings comprise an upper surface and a lower surface, wherein the lower surface of the plurality of wings comprises an adhesive.
Nonetheless, Peterson teaches (Figs. 1A-1B) that the plurality of wings (40) comprise an upper surface (see at 40 in Fig. 1A) and a lower surface (42), wherein the lower surface of the plurality of wings comprises an adhesive (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter system of Wahlberg and Bornhoft with a teaching of Peterson such that the plurality of wings comprise an upper surface and a lower surface, wherein the lower surface of the plurality of wings comprises an adhesive. One of ordinary skill in the art would have been motivated to make this modification, as the adhesive strips are positioned so as to maintain a desired position adapter following catherization (see [0018] of Peterson).

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walhberg in view of Nathan (US 2018/0339135 A1) and Bornhoft.
With regards to claim 17, Wahlberg discloses (Figs. 1-4) a pediatric catheter system (1), comprising: 
a catheter adapter (see at 1 in Fig. 1) having a distal end (see Fig. A reiterated below), a proximal end (see Fig. A reiterated below), and a lumen (see Fig. 1, which shows a tube 1’ disposed within the catheter adapter. Therefore, the catheter adapter must have a lumen extending between the proximal end and the distal end) extending therebetween, wherein an outer surface (see Fig. B reiterated below) of the lumen comprises an upper surface (see Fig. B reiterated below) and a lower surface (see Fig. B reiterated below);
    PNG
    media_image1.png
    372
    475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    644
    media_image2.png
    Greyscale
 
a housing (4) disposed over the catheter adapter (see Fig. 3); 
a plurality of wings (2) that extend outwardly from the catheter adapter (see Fig. 1), wherein the plurality of wings comprise a scoring (8) and are configured to fold upwardly at the scoring (see Abstract and Col. 2, lines 17-68), wherein the plurality of wings comprise a bottom surface (see underside of wings 2 in Fig. 1), wherein the housing secures the plurality of wings in an upward position (see Abstract and Col. 2, lines 17-68), 
a catheter cannula (1’) extending distally from the catheter adapter (see Fig. A reiterated above); 
a needle hub (10) removably coupled to the proximal end of the catheter adapter (see Col. 2, lines 62-68 “separation of the puncture unit 10 from the catheter unit 1”); and 
an introducer needle (see Fig. C reiterated below) extending through the catheter cannula (see Col. 2, lines 62-68), wherein a proximal end of the introducer needle is secured within the needle hub (see Fig. 4 and Col. 2, liens 62-68).

    PNG
    media_image3.png
    251
    431
    media_image3.png
    Greyscale

Wahlberg is silent with regards to:
wherein a portion of the bottom surface outward to the scoring and configured to move to an upward position or a downward position in response to folding of the plurality of wings at the scoring comprises an adhesive, wherein the adhesive is spaced apart from the scoring; and
a push tab that extends upwardly from the upper surface of the outer surface of the lumen of the catheter adapter.
Nonetheless, Nathan teaches (Figs. 6a-b) a portion of the bottom surface (612) outward to the scoring (see Examiner annotated Fig. 6a below; hereinafter referred to as Fig. E and see [0014] “groove allowing it to be bent or folded” and [0023]) and configured to move to an upward position or a downward position in response to folding of the plurality of wings at the scoring (see “grooves” throughout [0004], [0012], [0014], [0023], and [0027]) comprises an adhesive (see [0027] “medical taping medium (not shown)”), wherein the adhesive is spaced apart from the scoring (see [0027] “Contact surfaces 612 touch the skin. The attachment may be effected using any known medical taping medium” wherein the contact surfaces 612 are spaced from the scoring/grooves as shown in Fig. 6a).

    PNG
    media_image5.png
    381
    728
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify a portion of the bottom surface outward to the scoring of the plurality of wings of the catheter system of Wahlberg with a teaching of Nathan such that a portion of the bottom surface outward to the scoring and configured to move to an upward position or a downward position in response to folding of the plurality of wings at the scoring comprises an adhesive, wherein the adhesive is spaced apart from the scoring. One of ordinary skill in the art would have been motivated to make this modification, as Nathan teaches that the attachment to the skin of the patient using a medical taping medium (see [0027] of Nathan).
The catheter system of Wahlberg modified in view of a teaching of Nathan will hereinafter be referred to as the catheter system of Wahlberg and Nathan. However, neither Wahlberg nor Nathan teaches a push tab that extends upwardly from the upper surface of the outer surface of the lumen of the catheter adapter.
Nonetheless, Bornhoft teaches (Fig. 7) a push tab (716) that extends upwardly from the upper surface (see Fig. 7 at 702) of the outer surface of the lumen of the catheter adapter (702; see [0031-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the outer surface of the lumen of the catheter adapter of the catheter system of Wahlberg and Nathan with a teaching of Bornhoft such that a push tab that extends upwardly from the upper surface of the outer surface of the lumen of the catheter adapter. One of ordinary skill in the art would have been motivated to make this modification, as Bornhoft teaches that a push tab strengthens the catheter hub to prevent shrinkage which would cause leakage for any internal components of the catheter hub requiring a lengthwise seal (see [0031] of Bornhoft). Additionally, the push tab provides the necessary anti-rotational effects (see [0032] of Bornhoft).
The catheter system of Wahlberg and Nathan modified in view of Bornhoft will hereinafter be referred to as the catheter system of Wahlberg, Nathan, and Bornhoft.
With regards to claim 20, the catheter system of Wahlberg, Nathan, and Bornhoft teaches the claimed invention of claim 17, however Wahlberg is silent with regards to the push tab is a first push tab and the catheter adapter further comprises a second push tab that extends upwardly from between the plurality of wings.
Nonetheless, Bornhoft further teaches (Fig. 7) the push tab is a first push tab (716) and the catheter adapter (702) further comprises a second push tab (718) that extends upwardly from between the plurality of wings (730; see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter adapter of the catheter system of Wahlberg, Nathan, and Bornhoft with a further teaching of Bornhoft such the push tab is a first push tab and the catheter adapter further comprises a second push tab that extends upwardly from between the plurality of wings. One of ordinary skill in the art would have been motivated to make this modification, as the first push tab and second push tab strengthen the catheter hub to prevent shrinkage which would cause leakage for any internal components of the catheter hub requiring a lengthwise seal (see [0031] of Bornhoft). Additionally, the first push tab and the second push tab provide the necessary anti-rotational effects (see [0032] of Bornhoft).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walhberg, Nathan, and Bornhoft as applied to claim 17 above, and in further view of Peterson.
With regards to claim 18, the catheter system of Wahlberg, Nathan, and Bornhoft teaches the claimed invention of claim 17, however Wahlberg is silent with regards to the adhesive comprises an integrated tape strip having a removable backing layer.
Peterson teaches (Figs. 1A-1B) the adhesive (50) comprises an integrated tape strip (see [0018]) having a removable backing layer (60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the adhesive of the catheter system of Wahlberg, Nathan, and Bornhoft with a teaching of Peterson such that the adhesive comprises an integrated tape strip having a removable backing layer. One of ordinary skill in the art would have been motivated to make this modification, as the adhesive strips maintain the desired position of the catheter adapter following catheterization and the backings preserve the strips’ adhesive properties prior to securement to the patient (see [0018] of Peterson).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F ALLEN/Examiner, Art Unit 3783       
                                                                                                                                                                                                 /KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771